Exhibit 10.3

ELEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This Eleventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 17th day of September, 2014 by and among (i) SILICON VALLEY
BANK, a California corporation (“Bank”) and (ii) CHANNELADVISOR CORPORATION, a
Delaware corporation (“CAC”), MERCHANDISINGADVISOR CORPORATION, a Delaware
corporation (“MAC”), CA MARKETPLACES, INC., a Delaware corporation (“CAM”),
CHANNELADVISOR UK LIMITED., a private limited company incorporated and
registered in England and Wales (“CA UK”) and CA WASHINGTON, LLC, a Delaware
limited liability company (“CAW”, and together with CAC, MAC, CAM and CA UK,
each a “Borrower” and collectively, the “Borrowers”).
RECITALS
A.    Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of December 23, 2009, as amended by a First Amendment to and
Assumption of Loan and Security Agreement dated April 19, 2010, as amended by a
Second Amendment to Loan and Security Agreement dated June 11, 2010, as further
amended by a Third Amendment to Loan and Security Agreement dated December 23,
2010, as further amended by a Fourth Amendment to Loan and Security Agreement
dated March 22, 2011, as further amended by a Fifth Amendment to Loan and
Security Agreement, dated as of May 26, 2011, as further amended by a Joinder
and Sixth Amendment to Loan and Security Agreement, dated as of June 15, 2011 as
further amended by a Seventh Amendment to Loan and Security Agreement, dated as
of July 26, 2012 as further amended by an Eighth Amendment to Loan and Security
Agreement, dated as of June 17, 2013, as further amended by a certain Ninth
Amendment to Loan and Security Agreement, dated as of July 16, 2013, and as
further amended by a certain Tenth Amendment to Loan and Security Agreement,
dated as of September 13, 2013 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”). Bank has
extended credit to the Borrowers for the purposes permitted in the Loan
Agreement.
B.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date of the revolving line of credit and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.
C.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:






--------------------------------------------------------------------------------



1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.1.1(c) of the Loan Agreement is amended in its entirety and is
replaced with the following:
“(c)    Termination Prior to Revolving Line Maturity Date. The Revolving Line
may be terminated prior to the Revolving Line Maturity by Borrower, effective
three (3) Business Days after written notice of termination is given to Bank. If
such termination is at Borrowers’ election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrowers shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
termination fee equal to Fifty Thousand Dollars ($50,000) (i.e. 0.50% of
$10,000,000) (the “Early Termination Fee”); provided that no Early Termination
Fee shall be charged if the credit facility hereunder is replaced with a new
facility from another division of Bank.”
2.2    Section 2.3(a)(i) of the Loan Agreement is amended in its entirety and is
replaced with the following:
“(i)    Advances. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the Prime Rate plus one-quarter of one percent (0.25%), which interest
shall be payable monthly, in arrears, in accordance with Section 2.3(f) below.”
2.3    The Loan Agreement shall be amended by inserting the following new
Section 2.4(e) immediately after Section 2.4(d) thereof:
“(e)    Unused Revolving Line Facility Fee. Payable monthly in arrears on the
last day of the month in which the Eleventh Amendment Effective Date occurs, on
the last day of each month occurring thereafter prior to the Revolving Line
Maturity Date, and on the Revolving Line Maturity Date, a fee (the “Unused
Revolving Line Facility Fee”) in an amount equal to 0.15% per annum of the
average unused portion of the Revolving Line, as determined by Bank.  The unused
portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between
(i) the Revolving Line, and (ii) the average for the period of the daily closing
balance of the Revolving Line outstanding.”
2.4    Sections 6.2(a), 6.2(b) and 6.2(c) of the Loan Agreement are amended in
their entirety and is replaced with the following:
“(a)    within thirty (30) days after the end of fiscal quarter, and with each
request for a Credit extension (i) a Transaction Report, (ii) monthly accounts
receivable agings, aged by invoice date, (iii) an accounts payable check payment
list for the last week of the applicable month, (iv) monthly reconciliations of
accounts receivable

2



--------------------------------------------------------------------------------



agings (aged by invoice date), transaction reports and general ledger and (v) a
schedule of Deferred Revenue;
(b)    as soon as available, but no later than thirty (30) days after the end of
each fiscal quarter of Borrower, a company prepared consolidated balance sheet
and income statement covering Parent’s consolidated operations for the trailing
three (3) month period certified by a Responsible Officer and in a form
acceptable to Bank;
(c)    within thirty (30) days after the last day of each fiscal quarter and
together with the financial statements required in Section 6.2(b), a duly
completed Compliance Certificate signed by a Responsible Officer of Parent,
certifying that as of the end of such fiscal quarter, Borrowers were in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such fiscal
quarter there were no held checks;”
2.5    Section 6.6 of the Loan Agreement is amended in its entirety and is
replaced with the following:
“6.6    Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
inspections and audits shall be conducted at Borrower’s expense and no more
often than once every twelve (12) months unless an Event of Default has occurred
and is continuing. The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses, which expenses shall be capped at
$15,000 per annum, unless an Event of Default has occurred and is continuing. In
the event Borrower and Bank schedule an audit more than ten (10) days in
advance, and Borrower cancels or seeks to or reschedules the audit with less
than ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies) Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.”
2.6    Section 6.9 of the Loan Agreement is amended in its entirety and is
replaced with the following:
“6.9    Financial Covenants.
(a)    Adjusted Quick Ratio. Maintain at all times, reported as of the last day
of each fiscal quarter, on a consolidated basis with respect to Parent and its
Subsidiaries, an Adjusted Quick Ratio of at least 1.10 to 1.00.”

3



--------------------------------------------------------------------------------



2.7    Section 13.1 of the Loan Agreement shall be amended by inserting the
following new terms, each in its applicable alphabetical order:
“Eleventh Amendment Effective Date” is September 17, 2014.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(e).
2.8    The following term and its respective definition set forth in
Section 13.1 is amended in its entirety and is replaced with the following:
“Adjusted Quick Ratio” is the ratio of (a) the sum of (i) Borrower’s
unrestricted cash and unrestricted Cash Equivalents plus (ii) net billed
accounts receivable; divided by (b) (i) Current Liabilities plus (ii) without
duplication, all Obligations and liabilities of Borrower owed to Bank,
including, without limitation, all issued and outstanding Letters of Credit and
Bank Services, minus (iii) the current portion of Deferred Revenue.
“Revolving Line” is an Advance or Advances in an amount not to exceed Ten
Million Dollars ($10,000,000) outstanding at any time.
“Revolving Line Maturity Date” is September 17, 2016.”
2.9    The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit B attached hereto.
3.    Limitation of Amendment.
3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants, jointly and severally,
to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4



--------------------------------------------------------------------------------



4.2    Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of the Borrowers previously delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary action on
the part of Borrowers;
4.5    The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any material law
or regulation binding on or affecting Borrowers, (b) any material contractual
restriction with a Person binding on Borrowers, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrowers, or (d) the organizational documents
of Borrowers;
4.6    The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on any Borrower, except as already has been obtained or made;
and
4.7    This Amendment has been duly executed and delivered by Borrowers and is
the binding obligation of Borrowers, enforceable against Borrowers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

5



--------------------------------------------------------------------------------



8.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and (b)
Borrowers’ payment of a Ten Thousand Dollar ($10,000.00) commitment and
extension fee, which fee shall be deemed fully earned as of the date hereof, and
all Bank Expenses incurred in connection with the existing Loan Documents and
the modifications herein.
9.    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of North Carolina.
[SIGNATURES ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWERS:
CHANNELADVISOR CORPORATION
By: /s/ M. Scot Wingo
Name: M. Scot Wingo
Title: Chairman and Chief Executive Officer
MERCHANDISING ADVISOR CORPORATION
By: /s/ M. Scot Wingo
Name: M. Scot Wingo
Title: President and Chief Executive Officer
CA MARKETPLACES, INC.
By: /s/ M. Scot Wingo
Name: M. Scot Wingo
Title: President and Chief Executive Officer
CHANNELADVISOR UK LIMITED
By: /s/ M. Scot Wingo
Name: M. Scot Wingo
Title: Director
CA WASHINGTON, LLC
By: /s/ M. Scot Wingo
Name: M. Scot Wingo
Title: President and Chief Executive Officer
BANK:
SILICON VALLEY BANK
By: /s/ Andrew J. Kirk
Name: Andrew J. Kirk
Title: Director



7



--------------------------------------------------------------------------------



EXHIBIT B




COMPLIANCE CERTIFICATE


TO:        SILICON VALLEY BANK                    Date:             
FROM:     CHANNELADVISOR CORPORATION


The undersigned authorized officer of ChannelAdvisor Corporation (“Parent”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrowers and Bank (as amended from time to time, the “Agreement”), (1)
each Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) each
Borrower, and each of its respective Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which any Borrower has not previously provided written notification
to Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that any
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

8



--------------------------------------------------------------------------------



Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Quarterly Financial Statements
Quarterly within 30 days
Yes No
Compliance Certificate
Quarterly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within180 days
Yes No
A/R & A/P Agings, Deferred Revenue Reports
Quarterly within 30 days and
with each request for a Credit Extension
Yes No
Transaction Reports
Quarterly within 30 days and
with each request for a Credit Extension
Yes No
Projections
FYE within 30 days
Yes No
Field Exam
Annually
Yes No
 









Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio
1.10 to 1.00
   :1.00
Yes No





The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



9



--------------------------------------------------------------------------------



ChannelAdvisors Corporation




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No








10

